The record in this cause having been considered by the Court and the foregoing opinion prepared under Chapter 14553, Acts of 1929, Extra Session, adopted by the Court as its opinion, it is considered, ordered and adjudged by the Court that the order of the lower Court be, and the same is hereby affirmed and the cause is remanded with directions to proceed in accordance with law.
BUFORD, C.J., AND WHITFIELD, BROWN AND DAVIS, J.J., concur.
ELLIS AND TERRELL, J.J., not participating.
                   ON PETITION FOR REHEARING.